Citation Nr: 0725478	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-16 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
scar, residual, right index finger injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The veteran had active service from August 1977 to May 1980.

This appeal to the Board of Veterans Appeals (Board) is from 
actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania in April 
2004.  The VARO now with jurisdiction is Cleveland, Ohio.

The veteran also has service connection in effect for 
residuals, right ankle sprain, rated as 10 percent disabling.

During the course of the current appeal, although the veteran 
has periodically discussed the rating assigned for his right 
ankle sprain, his Substantive Appeal, a VA Form 9 filed in 
May 2005, and a VA Form 21-4238 dated in June 2006, were 
specifically limited to the issue shown on the front page of 
the present decision.  Accordingly, the right ankle issue is 
not part of the current appellate review.  Should he wish to 
reopen that claim, he is free to do so with evidence in 
support thereof.  He has also raised the issue of basic 
entitlement to vocational rehabilitation and education (VR&E) 
benefits, an issue which has not yet been further addressed 
by the VARO. 

The veteran provided testimony at a Travel Board hearing held 
before the undersigned Veterans Law Judge at the Cleveland RO 
in May 2007; a transcript (Tr.) is of record. 


FINDING OF FACT

The veteran's residuals of right index finger injury with 
scarring cause some limitation in his functional capacities 
involving his occupation which includes typing, filing, and 
similar enterprises requiring dexterity of that finger; with 
consideration of the reasonable doubt doctrine, this 
functional loss, manifested by demonstrated loss of pinprick 
sensations, is comparable to a mild diminution, but no more 
than that degree, of competent and tactile movements.   


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for the entitlement to a disability rating of 10 percent (but 
no higher) for residuals, laceration from right index finger 
injury, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 
7805-5229 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The veteran filed his claim for increased compensation for 
his scar residuals in December 2003.  He was informed by 
letter that a VA examination was being scheduled and 
outpatient records were being acquired.  A duty-to-assist 
letter was sent to him in December 2003.  A rating action by 
the VARO in April 2004 denied an increased rating for his 
scar residuals.  In correspondence from the RO, he was 
informed of that decision and what had been considered, what 
was required for support of his claim, etc.

In a letter to the veteran in September 2004, he was informed 
of the pending development of his claim, a VA evaluation was 
undertaken, and, in a rating decision in December 2004, the 
action was confirmed.  He was notified of what was required, 
what was of record, and what additional evidence was needed 
to substantiate his claims.  Additional VA clinical reports 
were obtained.  An SOC was issued in April 2005.  The veteran 
has since provided testimony at the hearing before the 
undersigned, at which time the particulars of his claim were 
readdressed.

The Board finds that the content of the aggregate timely 
communications provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  
Although VCAA notification, with regard to his increased 
rating claim was not technically fully furnished prior to the 
initial adjudication, any defect with respect to timing was 
harmless error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an SSOC in July 2005 provided the veteran with additional 
time to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision, since the veteran was provided with the 
Dingess provisions in March 2006.

II.  Pertinent Law, Factual Background, and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

The Board notes that, while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Diagnostic Code 5229 indicates that a noncompensable rating 
is warranted for limitation of motion of either index or long 
finger if there is a gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, and; 
extension is limited by no more than 30 degrees.  A 10 
percent rating is warranted for limitation of motion of 
either index or long finger if there is a gap of one inch or 
more between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
or; with extension limited by more than 30 degrees.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Pursuant to 38 C.F.R. § 4.118, a scar is rated according to 
location, type, and characteristics, and separate ratings may 
be assigned based upon appearance, healing, and/or impairment 
of function of the part affected.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Effective on August 30, 2002, the regulations pertaining to 
evaluating disabilities of the skin were revised.  See 67 
Fed. Reg. 49,590, 49,596 (July 31, 2002).  There were minor 
corrections to the criteria issued at a later date.  See 67 
Fed. Reg. 58,448 (Sept. 16, 2002).  

Prior to August 30, 2002, for a scar to be compensable, the 
veteran would have to show that it was either poorly 
nourished, with repeated ulceration, pursuant to 38 C.F.R. 
Part 4, Diagnostic Code (DC) 7803, or tender and painful on 
objective demonstration, 38 C.F.R. Part 4, DC 7804, or that 
it caused a "limitation of function of the affected body 
part", DC 7805.

Under the criteria in effect since August 30, 2002, to 
warrant a compensable disability rating, the veteran's right 
index finger scar would have to: (a) be deep or cause 
limitation of motion, and exceed six square inches in area or 
areas (DC 7801); (b) be superficial, not causing a limitation 
of motion, and exceeding an area of 144 square inches (DC 
7802); (c) be superficial and unstable (DC 7803); (d) be 
superficial and painful on examination (DC 7804); or (e) 
result in a limitation of function of another body part (DC 
7805). 

Under Diagnostic Code 7801, scars, other than head, face, or 
neck, that are deep or cause limited motion in an area or 
areas exceeding six square inches (39 square centimeters) 
warrants a 10 percent evaluation; in an area or areas 
exceeding 12 square inches (77 square centimeters) warrants a 
20 percent evaluation; in an area or areas exceeding 72 
square inches (465 square centimeters) warrants a 30 percent 
evaluation; and, in an area or areas exceeding 144 square 
inches (929 square centimeters) warrants a 40 percent 
evaluation. 

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Id. at Note (1).  A 
deep scar is one associated with underlying soft tissue 
damage.  Id. at Note (2).

Under DC 7802, scars, other than head, face, or neck, that 
are superficial and that do not cause limited motion in an 
area or areas of 144 square inches (929 square centimeters) 
or greater warrants a 10 percent evaluation.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  Id. at Note (1).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
(2).

Under DC 7803, superficial and unstable scars warrant a 10 
percent evaluation.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Id. at Note (1).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
(2).

Under DC 7804, superficial scars that are painful on 
examination warrant a 10 percent evaluation.  Note (1) 
defines a superficial scar as one not associated with 
underlying soft tissue damage.  Scars are otherwise rated 
based on limitation of function of affected part pursuant to 
DC 7805.  

Prior service and VA evaluative records are in the claims 
file for comparison.

VA outpatient records reflect that the veteran has been seen 
for various complaints including as relate to having injured 
the middle finger of his right hand in 1997.  At that time, 
he vaguely discussed the impact this was having in the 
workplace.

On an examination for VA in November 2004, the veteran 
described the in-service injury to the right index finger as 
having involved being cut by the blades of a forklift.  He 
said that he had numbness in the finger.  The examiner said 
that there was no visible scar on the finger.  However, he 
had subjectively decreased sensation to pinprick.  He had 
range of motion of flexion to 90 degrees, extension to 0 
degrees at the metatarsophalangel MP joint.  At the proximal 
interphalangeal joint (PIP) flexion was to 120 degrees, 
extension to 0 degrees and at the DIP joint, flexion was to 
70 degrees and extension to 0 degrees.  He had intact 
strength on grip.  The examiner diagnosed history of right 
index finger laceration with subjective complaint of 
numbness.

In his Substantive Appeal, a VA Form 9 dated in May 2005, the 
veteran described having skills in service as a storekeeper 
which included typing, filing, and pulling orders.  He said 
that in order to be hired as a head operator, he would have 
to be above 56 words per minute (WPM) and he had always been 
able to do at least that, 35-40 WPD even after the injury.  


At his Travel Board hearing, the veteran testified that he 
was having problems with his right index finger at work.  His 
last VA examination had been while he was working in a 
contract capacity with Goodwill.  Tr. at 18.  He described 
the finger numbness in association with scar, which he said 
he had pointed out to the examiner.  Tr. at 19.  The numbness 
extended about halfway from the tip up into the nail of the 
finger and all the way around the finger at like a 90 degree 
angle.  Tr. at 20.   He said that about mid nail on the right 
side, which would be nearest to the next finger away from the 
thumb, was numb and that extended to the bottom center of the 
finger.  Tr. at 20.  He indicated that this impairs his 
ability to have adequate typing speed due to the lack of 
feeling.  Tr. at 21.  He said he could be quite accurate but 
could not do more than 50-60 WPM which was what was required 
for an entry level administrative assistant job.  Tr. at 21-
23.  He had not been seen recently for the finger because his 
employer would not let him take off more than 3 days a month.  
Tr. at 23.

In assessing the veteran's residuals of the laceration he 
experienced in service to his right index finger, the Board 
would note that his circumstances are somewhat unusual and 
must be addressed accordingly.  As noted under 38 C.F.R. 
§ 4.118, any scar is to be primarily on the basis of impact 
of the disability upon the function of the part affected.  In 
this case, the scar is not poorly nourished, ulcerated, 
unhealed or unstable.  In that it is limited to a single 
finger, it is insufficiently large in area to warrant 
compensation on the basis of measurement size alone.  

Nonetheless, the right index finger scar does in fact cause 
functional loss, e.g., the sensory diminution which 
precipitated numbness causes the veteran to have limitations 
in his functional capacities involving his longstanding (in-
service) and current occupation which includes typing, filing 
and similar enterprises, all of which require at least a 
modicum of dexterity in that finger.  The Board concludes 
that this functional loss, manifested by demonstrated loss of 
pinprick sensation, is primarily a question of motion 
limitation in the context and sense of competent and tactile 
movements.  In this, the impairment is one that is tantamount 
to a 

demonstrated but modest limitation of motion.  The Board 
finds that these sensory-originated functional symptoms are 
equatable to mild limitation of motion, raising a reasonable 
doubt in this case, which is to be resolved in favor of the 
veteran.  Accordingly, a 10 percent rating, but no more, is 
warranted.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected right index finger disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's right index finger 
injury with scar are appropriately compensated by the 
currently assigned schedular ratings and 38 C.F.R. § 3.321 is 
inapplicable.


ORDER

An increased evaluation of 10 percent and no more for scar, 
residual, right index finger injury, is granted, subject to 
the pertinent regulatory criteria relating to the payment of 
monetary awards.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


